Citation Nr: 1333460	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  10-17 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the neck with metastasis, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and G.K.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1964 to August 1968, including service in the Republic of Vietnam for which he was awarded the Purple Heart Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2012, the Veteran appeared at a Travel Board hearing before the undersigned.  A transcript of that hearing is in the claims file.

A review of the claims file shows that the Veteran has raised a claim for reimbursement of medical expenses related to his treatment for squamous cell carcinoma.  It is unclear from the record whether this claim has been addressed.  Therefore, the Board does not have jurisdiction over it, and it is referred to the Agency of Original Jurisdiction for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Board sincerely regrets this unavoidable delay.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for squamous cell carcinoma which was treated both privately and through the VA system.  He has supplied a statement by a VA physician and has testified that this physician supports his claim of service connection.  In adjudicating the claim, the RO specifically considered VA treatment records related to this disability, presumably including records from the physician in question.  However, such records have never been associated with the claims file or the virtual electronic record.  As such, the Board is unable to consider all of the relevant evidence necessary to appropriately decide this claim.

In addition, based on the information and evidence discussed at hearing, a medical opinion is also required to appropriately decide this claim.  Such an opinion should be obtained on remand in order to ensure efficient handling of this case.


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the record, either in the claims file or in the virtual electronic record, any and all VA treatment records related to the Veteran's squamous cell carcinoma.  The records obtained must include those of the Miami VA Medical center from February 2009 through November 2009 and the North Florida/South Georgia VA Health Care System from February 2009.  

2.  Thereafter, the RO/AMC should obtain a VA medical opinion from an otolaryngologist with respect to the Veteran's squamous cell carcinoma.  The record shows that this carcinoma originated at the base of the Veteran's tongue by the tonsils and then metastasized to the lymph glands on the right side and wrapped around the right carotid artery.

The expert is advised that the current medical records before the Board show that the Veteran smoked a few cigarettes per day while in college, but has not smoked in approximately 40 years.  The expert is also advised that exposure to herbicides such as Agent Orange is conceded and that presumptive diseases related to such exposure include respiratory cancers, such as cancer of the lung, bronchus, larynx, or trachea.  After reviewing all relevant medical evidence, including VA treatment records, and the Veteran's testimony at the Travel Board hearing in July 2012, the expert is asked to provide an opinion on the following:

a) Is the Veteran's specific form of cancer, that is, squamous cell carcinoma of the base of the tongue near the tonsils, commonly construed as malignancy of the airway or respiratory system?

b) Does the medical evidence indicate that the Veteran's squamous cell carcinoma was at least as likely as not (probability 50 percent or greater) the result of his military service, to specifically include exposure to herbicides such as Agent Orange?

The expert is asked to provide an explanation or rationale for all opinions given.

3.  On completion of the foregoing, the claim should be readjudicated.  If the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



